In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  13-­‐‑1679  
REYNA  LIZZETTE  URBINA-­‐‑DORE,  et  al.,  
                                                                      Petitioners,  
                                         v.  

ERIC  H.  HOLDER,  JR.,  Attorney  General  of  the  United  States,  
                                                         Respondent.  
                          ____________________  

                    Petition  for  Review  of  an  Order  of  the  
                        Board  of  Immigration  Appeals  
                          ____________________  

   ARGUED  OCTOBER  8,  2013  —  DECIDED  NOVEMBER  18,  2013  
                 ____________________  

    Before  BAUER,  POSNER,  and  EASTERBROOK,  Circuit  Judges.  
   EASTERBROOK,   Circuit   Judge.   Petitioners   are   citizens   of  
Honduras.   They   applied   for   asylum   in   the   United   States,  
contending  that  they  had  been  persecuted  as  members  of  the  
“social   group”   of   persons   owning   timberlands   and   would  
face   more   risks   if   returned   to   their   native   land.   Organized  
squatters   known   internationally   as   La   Via   Campesina   sup-­‐‑
ply  the  basis  of  their  claim.  Petitioners  testified  that  Hondu-­‐‑
ran  campesinos  (who  may  or  may  not  be  affiliated  with  the  
No.  13-­‐‑1679                                                                 2  

international   movement)   invade   agricultural   lands   in   force  
and  take  over  production;  if  they  raise  the  national  flag  and  
assert  that  owners  are  not  using  the  land,  police  and  judges  
are   unwilling   to   evict   them.   Timber-­‐‑bearing   lands   may   re-­‐‑
main   out   of   production   for   many   years   while   trees   mature.  
This   makes   them   targets   for   campesinos,   who   cut   and   sell  
the  timber.  Petitioners  assert  that  campesinos  occupied  their  
land  in  2008  and  that  they  fear  for  their  lives  should  they  re-­‐‑
turn  to  assert  their  rights  as  the  lawful  owners.  
    An  immigration  judge  denied  the  request  for  asylum  on  
three   grounds:   (1)   that   the   past   and   feared   future   harm   do  
not  amount  to  persecution;  (2)  that  the  squatters’  acts  did  not  
occur   because   of   petitioners’   membership   in   any   particular  
group  but  were  instead  done  for  profit  and  with  indifference  
to  who  was  injured  as  a  result;  and  (3)  that  the  squatters’  acts  
could  not  be  imputed  to  the  government.  
     Each  of  these  three  grounds  reflects  an  aspect  of  8  U.S.C.  
§1101(a)(42)(A),   the   cornerstone   of   the   asylum   process.   The  
statute   permits   federal   officials   to   grant   asylum   to   aliens  
who   seek   refuge   here   “because   of   persecution   or   a   well-­‐‑
founded  fear  of  persecution  on  account  of  race,  religion,  na-­‐‑
tionality,  membership  in  a  particular  social  group,  or  politi-­‐‑
cal  opinion”.  The  IJ’s  first  and  third  reasons  both  concern  the  
definition   of   “persecution”,   which   differs   from   less   serious  
travails  of  life  (ground  1)  and  also  entails  governmental  dis-­‐‑
crimination  rather  than  private  crime  (ground  3).  See  Hor  v.  
Gonzales,   421   F.3d   497   (7th   Cir.   2005);   Bitsin   v.   Holder,   719  
F.3d  619,  628–31  (7th  Cir.  2013).  The  second  ground  concerns  
the  statutory  causation  requirement.  
  Petitioners   contested   all   three   issues   before   the   Board   of  
Immigration  Appeals,  for  an  adverse  decision  on  any  one  of  
3                                                              No.  13-­‐‑1679  

the  issues  is  conclusive  against  them.  The  BIA  bypassed  the  
first  issue,  as  it  was  entitled  to  do,  see  INS  v.  Bagamasbad,  429  
U.S.   24   (1976),   and   ruled   against   petitioners   on   the   other  
two.   As   the   Board   saw   matters,   the   record   establishes   that  
the  campesinos  are  thieves  whose  own  interests,  rather  than  
antipathy   toward   petitioners’   ownership,   led   to   the   orga-­‐‑
nized  invasion  of  petitioners’  land.  
     The   Board   added   that,   although   a   government’s   unwill-­‐‑
ingness  or  inability  to  control  private  misconduct  can  justify  
treating  crime  as  persecution,  Honduras  is  both  willing  and  
able  to  control  the  campesinos.  Local  police  initially  did  not  
intervene,   but   petitioners   hired   a   lawyer   who   obtained   a  
court  order  requiring  them  to  do  so.  A  task  force  of  70  offic-­‐‑
ers   then   removed   the   squatters.   Some   returned—but   so   did  
the  police,  who  evicted  them  a  second  time.  Petitioners  con-­‐‑
tended  that  Honduras’s  legal  system  protects  squatters  who  
raise  the  national  flag  on  other  people’s  land,  but  the  Board  
thought   that   actions   speak   more   loudly   than   words—and  
the  police  turned  out  in  force  to  enforce  the  judge’s  eviction  
order.  Petitioners  say  that  they  fear  a  repetition  of  the  inva-­‐‑
sion;  the  Board  thought  that  this  would  just  lead  to  a  repeti-­‐‑
tion  of  the  eviction.  
     The   main   questions   in   this   court   are—or   should   have  
been—whether   substantial   evidence   supports   the   Board’s  
conclusions  that  the  campesinos  did  not  act  “because  of”  pe-­‐‑
titioners’  status  as  owners,  and  that  at  all  events  Honduras  is  
both  willing  and  able  to  protect  landowners  from  campesin-­‐‑
os.   Instead,   however,   petitioners   devote   almost   all   of   their  
brief  to  the  question  whether  owners  of  rural  land,  or  of  tim-­‐‑
ber-­‐‑bearing  land  in  particular,  constitute  a  “social  group”  as  
the  statute  uses  that  term.  Our  decision  in  Cece  v.  Holder,  No.  
No.  13-­‐‑1679                                                                   4  

11-­‐‑1989   (7th   Cir.   Aug.   9,   2013)   (en   banc),   reflects   disagree-­‐‑
ment   with   the   way   the   Board   has   applied   that   term,   and   it  
could   well   be   that   the   approach   in   Cece   would   require   the  
Board  to  recognize  the  sort  of  “social  group”  that  petitioners  
propose.   But   how   could   a   decision   in   petitioners’   favor   on  
this   subject   help   them?   Some   language   in   the   immigration  
judge’s  decision  expresses  doubt  about  petitioners’  proposed  
“social  group,”  but  it  did  not  underpin  the  IJ’s  adverse  deci-­‐‑
sion—and  for  the  sake  of  argument  the  Board  assumed  that  
petitioners   belong   to   a   cognizable   social   group.   Petitioners  
and  appellants  need  to  address  the  issues  on  which  they  lost,  
and  “social  group”  is  not  among  them.  
     Petitioners   briefly   mention   the   causation   question  
(whether  the  campesinos  acted  because  of  petitioners’  status  
as  landowners)  and  allude  to  the  question  whether  Hondu-­‐‑
ras   is   unwilling   or   unable   to   control   agricultural   squatters,  
but  they  do  not  develop  an  argument  on  either  subject.  Peti-­‐‑
tioners  say  that  the  campesinos  may  return  and  that  four  of  
them   were   seen   in   2009   wielding   machetes   near   their   land  
and  were  heard  to  threaten  retaliation  for  the  eviction.  These  
events   may   explain   why   petitioners   have   hired   a   guard   for  
their  land  and  are  uneasy  about  returning  to  Honduras,  but  
they   do   not   come   to   grips   with   the   Board’s   conclusion   that  
the  government  is  both  willing  and  able  to  control  trespasses  
and  other  threats  of  misconduct  by  campesinos.  
    The  Board  has  used  the  “unwilling  or  unable  to  control”  
formula  since  1964  yet  has  never  attempted  to  quantify  just  
how   far   a   nation   may   depart   from   perfect   law   enforcement  
without  being  deemed  complicit  in  private  crimes.  See  Cece,  
slip  op.  29–30  (separate  opinion).  Many  places  in  the  United  
States  endure  high  levels  of  violence  without  any  suggestion  
5                                                              No.  13-­‐‑1679  

that  the  police  and  judiciary  have  abetted  criminals  in  “per-­‐‑
secution”  of  persons  whose  property  is  stolen  or  whose  lives  
are  threatened.  But  we  need  not  explore  the  subject  here.  Pe-­‐‑
titioners   have   not   asked   us   to   address   it   or   explained   why  
they   think   Honduras’s   demonstrated   commitment   to   evict-­‐‑
ing   their   squatters   is   inadequate.   We   have   not   been   given  
any   reason   to   doubt   that   the   Board’s   decision   is   supported  
by  substantial  evidence,  so  the  petition  for  review  is  
                                                                     DENIED.